DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 3, 5-7, 15-16, and 18- 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2012/0175157 A1 (Kaneko).

Re claim 1, Kaneko teaches a semiconductor device comprising:
an integrated circuit die (semiconductor chip 21); 
an interconnect structure (wiring board 70), the integrated circuit die being coupled to the interconnect structure, the interconnect structure comprising: 
a first insulating layer (top insulating layer 75); 
a second insulating layer (middle insulating layer 75), the first insulating layer being interposed between the second insulating layer and the integrated circuit die; 
a first conductive feature (top via 76a) extending through the first insulating layer, the first conductive feature having a first width at a first surface (top of top insulating layer 75) of the first insulating layer and a second width at a second surface (bottom of top insulating layer 75) of the first insulating layer, wherein the second width of the first conductive feature is less than the first width of the first conductive feature, the first surface of the first insulating layer being closer to the integrated circuit die than the second surface of the first insulating layer, the first conductive feature extending over the first surface of the first insulating layer (Fig. 22); and 
a second conductive feature (middle via 76a) extending through the second insulating layer, the second conductive feature having a first width at a first surface (top of middle insulating layer 75) of the second insulating layer and a second width at a second surface (bottom of middle insulating layer 75) of the second insulating layer, wherein the second width of the second conductive feature is less than the first width of the second conductive feature, the first surface of the second insulating layer being closer to the integrated circuit die than the second surface of the second insulating layer, the first insulating layer extending along a sidewall of the second conductive feature (Fig. 22); and 
a conductive pillar (bottom via 76a, external connection pad 74 and surface plated layer 73) attached directly to the second via (Fig. 7).

Re claim 3, Kaneko further teaches wherein the integrated circuit die is coupled to the interconnect structure by solder (solder joining members 22).

Re claim 5, Kaneko further teaches wherein sidewalls of the conductive pillar are perpendicular to the second surface of the second insulating layer (Fig. 22).

Re claim 6, Kaneko further teaches wherein the first conductive feature is directly under the integrated circuit die (Fig. 22).

Re claim 7, Kaneko further teaches an underfill (underfill resin 23) interposed between the first conductive feature and the integrated circuit die (Fig. 22).

Re claim 15, Kaneko teaches a semiconductor device comprising:
a first insulating layer (bottom insulating layer 75) having a first via (bottom via 76a); 
a conductive pillar (bottom via 76a, external connection pad 74 and surface plating layer 73) directly coupled to the first via, a width of the first via increasing as the first via extends away from the conductive pillar, wherein a slope of sidewalls of the first via are different than sidewalls of the conductive pillar (Fig. 22); 
a second insulating layer (middle insulating layer 75) directly contacting the first insulating layer, the second insulating layer having a second via (middle via 76a), the second via directly contacting the first via, the second via directly contacting the first via, a width of the second via increasing as the second via extends away from the first insulating layer; 
a third insulating layer (top insulating layer 75) over the second insulating layer, wherein the second insulating layer is interposed between the third insulating layer and the first insulating layer;
conductive interconnects (top via 76a) along a surface of the third insulating layer; and 
an integrated circuit die (semiconductor chip 21) bonded to the conductive interconnects (Fig. 22).

Re claim 16, Kaneko further teaches wherein the integrated circuit die extends over the second via (Fig. 22).

Re claim 18, Kaneko further teaches wherein the first insulating layer comprises pre- peg laminated material or buildup film (the insulating layers are built up onto the interconnect structure which is the basic requirement for the buildup film term of art [0092]).

Re claim 19, Kaneko further teaches solder on the conductive pillar (Kaneko teaches that the conductive pillar comprises an external connection pad having a surface plated layer thereon ([0091]) and that these plated layers are formed to attain joining with solder bumps ([0003]).

Re claim 20, Kaneko further teaches wherein the integrated circuit die is bonded to the conductive interconnects using solder (solder joining members 22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 10, 14, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0175157 A1 (Kaneko) further in view of US 2005/0194674 A1 (Thomas).

Re claim 8, Kaneko teaches a semiconductor device comprising:
an interconnect structure (wiring board 70), the interconnect structure having a first surface (bottom surface of bottom insulating layer 75) and a second surface (top surface of top insulating layer 75) opposite the first surface, the first surface being planar, the first surface of the interconnect structure comprising a surface of a first insulating layer (bottom surface of bottom insulating layer 75) and a 
a conductive pillar (external connection pad 74 with surface plating layer 73) directly on the first via at the first surface of the interconnect structure; 
solder on the conductive pillar (Kaneko teaches that the conductive pillar is an external connection pad having a surface plated layer thereon ([0091]) and that these plated layers are formed to attain joining with solder bumps ([0003]); and 
an integrated circuit die (semiconductor chip 21) mounted on the second surface of the interconnect structure (Fig. 22).

Kaneko does not explicitly teach wherein the solder extends along sidewalls of the conductive pillar. However, Kaneko does teach that the conductive pillar is an external connection pad having a surface plated layer thereon ([0091]) and that these plated layers are formed to attain joining with solder bumps ([0003]) and that the conductive pillar extends from the surface of the interconnect structure thus exposing the sidewalls of the conductive pillar.

Thomas teaches an interconnect structure an external connection pad and a solder ball thereon wherein the solder extends along exposed sidewalls of the bond pad (Fig. 12). 



The motivation to do so is that forming the solder ball on several sides of the conductive pillar provides the predictable result of increasing the surface area connection of the conductive pad to the solder ball, which increases conductivity through the interface of the dissimilar materials.

Re claim 10, Watanabe further teaches wherein the integrated circuit die is mounted on the second surface of the interconnect structure using solder (Fig. 22).

Re claim 14, Watanabe further teaches wherein sidewalls of the conductive pillar are perpendicular to the first surface of the interconnect structure (Fig. 22).

Re claim 21, Watanabe further teaches wherein a portion of the first via extends over the first surface of the first insulating layer (Fig. 22).

Re claim 22, Kaneko further teaches an underfill (underfill resin 23) interposed between the first conductive feature and the integrated circuit die (Fig. 22).

Claims 2 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0175157 A1 (Kaneko) further in view of US 2014/0177193 A1 (Jin).

Re claims 2 and 17, Kaneko teaches the semiconductor devices of claim 1 and claim 15, but Kaneko does not teach wherein the first insulating layer is formed of a different material than the second insulating layer.

Jin teaches wiring boards wherein the materials of the build up layers are dissimilar ([0023]).

It would have been obvious to one of ordinary skill in the art to incorporate the invention of Jin including forming the insulating build up layers of Kaneko of dissimilar materials. 

The motivation to do so is that selecting dissimilar materials for the build up layers provides the predictable result of balancing stresses that may occur die to stresses incurred in manufacturing or use.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0175157 A1 (Kaneko) further in view of US 2011/0215480 A1 (Gorczyca).

Re claim 4, Kaneko the semiconductor device of claim 1, but Kaneko is silent with regards to the appropriate thickness of the conductive pillar. However Kaneko does teach that the thickness of the surface plating layer 73 formed on the external connection pad 74 is between 0.5-5 microns ([0055]).

Gorczyca additionally teaches a conductive pillar (via 38/31 having an external connection pad 14 thereon) wherein a thickness of the conductive pillar is 30 um to 70 um ([0027-0033]). Therefore the thickness taught by Kaneko plus the thickness taught by Gorczyca falls within the claimed range.

It would have been obvious to one of ordinary skill in the art at the time of the invention to form the conductive pillar of Kaneko having the thickness of Gorczyca.

The motivation to do so is that Kaneko does not mention any appropriate thickness for the via and the external connection pad thus the ordinary skilled artisan would need to look to Gorczyca to find appropriate thicknesses of these features.

While the cited prior art does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.

The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would .

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Kaneko teaches that the convention of having the width of the conductive pillar matching the width of the underlying via layer is detrimental because the matching widths creates stress cracks in the build up layer surrounding the conductive feature (Fig. 28-29 [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812